DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 3-11, 13-16, and 18-20 are pending in the Amendment filed 08/26/2021.
The objection to claim 2 is withdrawn in view of Applicant’s cancellation of claim 2. 
The rejection of claims 1-2, 5-7, and 11-15 under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by Cheng et al. (CN 208840516 U, Abstract as filed 07/21/2019, EPO Machine Translation created 06/05/2021) is withdrawn in view of Applicant’s amendment to independent claims 1 and 11. 
The rejection of claims 3-4, 8-10 and 16-20 under 35 U.S.C. 103 as being unpatentable over Cheng et al. (CN 208840516 U, Abstract as filed 07/21/2019, EPO Machine Translation created 06/05/2021), as applied to claims 1-2, 5-7, and 11-15 above, and further in view of Nakaiso (US 8673076 B2) is withdrawn in view of Applicant’s amendment to independent claims 1, 11, and 16. 
Claims 5-7 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3-11, 13-16, and 18-20 are rejected as set forth below, in view of newly cited reference to Becker et al (US 20050048203 A1).
Response to Arguments
Applicant’s arguments with respect to claims 1, 11, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Newly cited reference to Becker et al (US 20050048203 A1) discloses an apparatus and method for removing excess liquid coating from a substrate by subjecting the workpiece to rotational and counter-rotational movement [para. 0027, Fig. 4].
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“the platform…configured to receive the workpiece”, and “the turntable is configured to rotate” in claim 1; 
“plurality of turntables configured for being stacked one on top of the other”, and “configured to receive a respective one of a plurality of workpieces” in claim 3; 

“an impulse generator configured to generate an impulse” in claims 5, 6, 8, and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-7 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “unused powder” in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Alternatively, the limitation “unused powder” creates ambiguity in the claim because it is unclear whether the term “unused powder” is synonymous with or different from the powder which is “depowdered” by the rotational forces as recited in claim 1.   

Claim 13 recites the limitation “unused powder” in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Alternatively, the limitation “unused powder” creates ambiguity in the claim because it is unclear whether the term “unused powder” is synonymous with or different from the powder which is “depowdered” by the rotational forces as recited in claim 11.   
Claims 14-15 are rejected as being dependent upon rejected claim 13. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, and 6 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Becker et al (US 20050048203 A1). 
1. Becker discloses an apparatus for depowdering a workpiece printed from a laser powder bed fusion process [Abstract, “removing excess coating material from a honeycomb body”], comprising:
a base 13 [Figs. 3-4];
a turntable 14 that rotates on, and relative to, the base 13, the turntable configured to receive the workpiece S via a platform [Figs. 3-4] ;
in operation, when the turntable is rotating, rotational forces applied to the workpiece depowder the workpiece [para. 0027]; and 
the platform is disposed on the turntable 14 [Figs. 3-4], connected to the turntable by a motorized spindle 18 [para. 0022, Fig. 3], and configured to receive the workpiece [para. 0027, Fig. 4]; and
];
wherein: R1 is clockwise and R2 is counterclockwise; or R2 is clockwise and R1 is counterclockwise [para. 0027, Fig. 4].
Becker is directed to removing an excess liquid coating from a substrate [Abstract, para. 0003], and therefore fails to explicitly disclose “an apparatus for depowdering a workpiece printed from a laser powder bed fusion process”, as recited in the preamble. However, the cited prior art teaches all of the positively recited structure of the claimed apparatus, as set forth above, and therefore anticipates the claim. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See MPEP §§ 2114 and 2173.05(g). 
Additionally, “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See MPEP § 2115.
Here, as to the limitation of “the rotational forces applied to the workpiece depowder the workpiece” (as emphasized in italics above), have no bearing on the structural elements of the claim, and therefore are held to have no patentable weight. 
5. Becker discloses the apparatus of claim 1, comprising an impulse generator 22 [Fig. 4, para. 0031].
6. Becker discloses the apparatus of claim 5, wherein the impulse generator is configured to generate the impulse against a bottom of the turntable 14 [Fig. 4, para. 0031].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al (US 20050048203 A1), as applied to claims 1 and 5-6 above, and further in view of Nakaiso (US 8673076 B2).
3. Becker discloses the apparatus of claim 1, but fails to explicitly disclose the apparatus comprising:
a plurality of turntables configured for being stacked one on top of the other, configured to receive a respective one of a plurality of workpieces, and in operation, when the plurality of turntables is rotating, rotational forces applied to the plurality of workpieces depowder the plurality of workpieces.
However, Nakaiso discloses a substrate processing apparatus [Abstract], comprising:
As the substrate processing apparatus, there is a batch type substrate processing apparatus which processes a necessary number of substrates at a time, e.g., a vertical CVD apparatus which has a vertical reaction furnace and which processes a necessary number of substrates at a time. [col. 1, lines 28-32].
A boat 26 is provided in the inner tube 3. A plurality of wafers 30 are loaded on the boat 26 in their horizontal postures. Predetermined gaps are provided between the wafers 30. The boat 26 is mounted on a boat-receiving stage 15 mounted on the seal cap 13. The seal cap 13 on which the boat 26 is mounted moves upward, and the lower end of the furnace opening flange 2 is air-tightly closed. In this state, the wafers 30 loaded on the boat 26 are located at predetermined positions. [col. 4, lines 50-58].
Referring back to FIG. 1, an opening (furnace opening) of the lower end of the furnace opening flange 2 is air-tightly closed with the seal cap 13. The seal cap 13 is provided with a boat-rotating apparatus 14. The boat 26 stands on the boat-receiving stage 15 which is rotated by the boat-rotating apparatus 14. [col. 7, lines 21-27].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify the platforms which hold and rotate two substrates, of Becker [Fig. 4], to include the improvement of a boat having a plurality of stacked trays which hold and rotate a plurality of workpieces, of Nakaiso, in order to treat a plurality of workpieces in a 
Furthermore, applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See MPEP 2143, D.
4. Modified Becker discloses the apparatus of claim 3, comprising at least one platform disposed on one or more of the turntables and configured to receive the workpieces, and in operation, the at least one platform rotates to reorient the rotational forces applied to the workpieces [Becker, Fig. 4, para. 0027; Nakaiso, col. 4, lines 50-58].
8. Modified Becker discloses the apparatus of claim 3, comprising an impulse generator [Becker, para. 0022] configured to generate an impulse against the plurality of turntables [Becker, para. 0031; Nakaiso, col. 4, lines 50-58], wherein when the plurality of turntables rotate, the impulse generator 22 generates the impulse and unused powder is thereby broken from the plurality of workpieces [Becker, para. 0031].
However, the cited prior art teaches all of the positively recited structure of the claimed apparatus, as set forth above, and therefore anticipates the claim. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See MPEP §§ 2114 and 2173.05(g). 
9. Modified Becker discloses the apparatus of claim 8, wherein the impulse generator 22 is configured to generate the impulse against a bottom of a bottom-most one of the plurality of turntables [Becker, para. 0031, Fig. 4].

Claims 7 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al (US 20050048203 A1), as applied to claims 1 and 5-6 above, and further in view of view of Cheng et al. (CN 208840516 U, Abstract as filed 07/21/2019, EPO Machine Translation created 06/05/2021).
7. Becker discloses the apparatus of claim 6, but fails to explicitly disclose:
wherein the impulse generator is a hammer.

However, Cheng discloses a single turntable 11 having a moving tray 10 configured to receive one workpiece, which is rotated and subjected to a vibrating air hammer [para. 0012] in order to apply rotational and impulse forces to the workpiece in order to depowder the single workpiece [para. 0041-43].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify the ultrasonic transducer of the excess material removing apparatus, of Becker, to include a vibrating air hammer, of the excess material removing apparatus of Cheng, in order to effect vibrations of a greater magnitude to the workpiece, and thereby improve removal of excess material, as taught by Cheng [para. 0012; 0041-43].
Furthermore, applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See MPEP 2143, D.
11. Becker discloses a method of depowdering a workpiece printed from a laser powder bed fusion process [Abstract, “removing excess coating material from a honeycomb body”], comprising:
positioning the workpiece S on a turntable 14 of an apparatus, via a platform [Figs. 3-4], the turntable 14 being configured to rotate on, and relative to, a base 13 of the apparatus [Figs. 3-4, para. 0027]; and
rotating the turntable 14 [para. 0027], thereby applying rotational forces to the workpiece S to depowder the workpiece [para. 0027, “excess coating material…is hurled out”], wherein
the platform is disposed on the turntable 14 [Figs. 3-4], connected to the turntable by a motorized spindle 18 [para. 0022, Fig. 3], and receives the workpiece [para. 0027, Fig. 4]; and
the turntable 14 rotates in one direction R1 and the platform [Fig. 4] rotates in another direction R2, to thereby reorient the rotational forces applied to the workpiece [para. 0027, Fig. 4];
wherein: R1 is clockwise and R2 is counterclockwise; or R2 is clockwise and R1 is counterclockwise [para. 0027, Fig. 4].
depowdering a workpiece printed from a laser powder bed fusion process”, as recited in the preamble, and further fails to teach:
the rotational forces applied to the workpiece depowder the workpiece. 
However, Cheng discloses a turntable 11 having a moving tray 10 configured to receive one workpiece formed by a laser powder bed fusion process [Abstract, para. 0038], which is rotated and subjected to a vibrating air hammer [para. 0012] in order to apply rotational and impulse forces to the workpiece and thereby depowder the single workpiece [para. 0041-43].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify the method and apparatus for removing excess liquid from a workpiece by applying rotational and vibrational forces to the workpiece, of Becker, to include the method of removing excess powder from a workpiece formed by a laser powder bed fusion process, of Cheng, because such a method requires applying rotational and vibrational forces to the workpiece, as taught by Cheng [Abstract, para. 0041-43], and therefore is expected to remove powder from the workpiece with predictable results. 
Furthermore, applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See MPEP § 2143, D.
13. Modified Becker discloses the method of claim 11, comprising generating an impulse against the turntable with an impulse generator 22 of the apparatus [when the turntable is rotating [Becker, Fig. 4, para. 0031] to thereby break unused powder from the workpiece [Cheng, Abstract]. 
14. Modified Becker discloses the method of claim 13, comprising generating the impulse against a bottom of the turntable [Becker, Fig. 4, para. 0031].
15. Modified Becker discloses the method of claim 14, comprising generating the impulse with a hammer [Cheng, para. 0012; 0041-43].
Becker teaches an ultrasonic generator as the vibration generator to remove excess material from the substrate [para. 0031]. 

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify the ultrasonic transducer of the excess material removing apparatus, of Becker, to include a vibrating air hammer, of the excess material removing apparatus of Cheng, in order to effect vibrations of a greater magnitude to the workpiece, and thereby improve removal of excess material, as taught by Cheng [para. 0012; 0041-43].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Becker et al (US 20050048203 A1), in view of Nakaiso (US 8673076 B2), as applied to claims 3-4 and 8-9 above, and further in view of view of Cheng et al. (CN 208840516 U, Abstract as filed 07/21/2019, EPO Machine Translation created 06/05/2021).
10. Modified Becker discloses the apparatus of claim 9, but fails to explicitly disclose:
wherein the impulse generator is a hammer.
Becker teaches an ultrasonic generator as the vibration generator to remove excess material from the substrate [para. 0031]. 
However, Cheng discloses a single turntable 11 having a moving tray 10 configured to receive one workpiece, which is rotated and subjected to a vibrating air hammer [para. 0012] in order to apply rotational and impulse forces to the workpiece in order to depowder the single workpiece [para. 0041-43].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify the ultrasonic transducer of the excess material removing apparatus, of Modified Becker, to include a vibrating air hammer, of the excess material removing apparatus of Cheng, in order to effect vibrations of a greater magnitude to the workpiece, and thereby improve removal of excess material, as taught by Cheng [para. 0012; 0041-43].
.

Claims 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al (US 20050048203 A1), in view of Cheng et al. (CN 208840516 U, Abstract as filed 07/21/2019, EPO Machine Translation created 06/05/2021), as applied to claims 7 and 11-15 above, and further in view of Nakaiso (US 8673076 B2).
16. Modified Becker discloses a method of depowdering a plurality workpieces printed from a laser powder bed fusion process [Becker, Abstract, “removing excess coating material from a honeycomb body”; Cheng, Abstract], comprising:
positioning the plurality of workpieces S on a respective plurality turntables 14 of an apparatus, via a respective plurality of platforms [Figs. 3-4];
stacking the plurality of turntables one on top of the other, and positioning a bottom one of the plurality of turntables on a base of the apparatus; and
rotating the plurality of turntables relative to the base 13 [para. 0027], thereby applying rotational forces to the plurality of workpieces to depowder the plurality of workpieces [Cheng, Abstract],
wherein the plurality of platforms are connected to the plurality of turntables by a plurality of motorized spindles 18 [para. 0022, Fig. 3] so that the plurality of platforms rotate relative to the plurality of the turntables [para. 0027, Fig. 4]; and
the method includes:
turning the turntable 14 in one direction R1 and turning the plurality of platforms in another direction R2 [Fig. 4], to thereby reorient the rotational forces applied to the plurality of workpieces [para. 0027, Fig. 4];
wherein: R1 is clockwise and R2 is counterclockwise; or R2 is clockwise and R1 is counterclockwise [para. 0027, Fig. 4].

However, Nakaiso discloses a substrate processing apparatus [Abstract], comprising:
As the substrate processing apparatus, there is a batch type substrate processing apparatus which processes a necessary number of substrates at a time, e.g., a vertical CVD apparatus which has a vertical reaction furnace and which processes a necessary number of substrates at a time. [col. 1, lines 28-32].
A boat 26 is provided in the inner tube 3. A plurality of wafers 30 are loaded on the boat 26 in their horizontal postures. Predetermined gaps are provided between the wafers 30. The boat 26 is mounted on a boat-receiving stage 15 mounted on the seal cap 13. The seal cap 13 on which the boat 26 is mounted moves upward, and the lower end of the furnace opening flange 2 is air-tightly closed. In this state, the wafers 30 loaded on the boat 26 are located at predetermined positions. [col. 4, lines 50-58].
Referring back to FIG. 1, an opening (furnace opening) of the lower end of the furnace opening flange 2 is air-tightly closed with the seal cap 13. The seal cap 13 is provided with a boat-rotating apparatus 14. The boat 26 stands on the boat-receiving stage 15 which is rotated by the boat-rotating apparatus 14. [col. 7, lines 21-27].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify the platforms which hold and rotate two substrates, of Becker [Fig. 4], to include the improvement of a boat having a plurality of stacked trays which hold and rotate a plurality of workpieces, of Nakaiso, in order to treat a plurality of workpieces in a batch process, as taught by Nakaiso [col. 1, lines 28-32], which improves workpiece treatment throughput. 
Furthermore, applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See MPEP 2143, D.

19. Modified Becker discloses the method of claim 18, comprising generating the impulse against a bottom of one of the plurality of turntables [Becker, para. 0031, Fig. 4].
20. Modified Becker discloses the method of claim 19, comprising generating the impulse with a hammer [Cheng, para. 0012; 0041-43].
Becker teaches an ultrasonic generator as the vibration generator to remove excess material from the substrate [para. 0031]. 
However, Cheng discloses a single turntable 11 having a moving tray 10 configured to receive one workpiece, which is rotated and subjected to a vibrating air hammer [para. 0012] in order to apply rotational and impulse forces to the workpiece in order to depowder the single workpiece [para. 0041-43].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify the ultrasonic transducer of the excess material removing apparatus, of Becker, to include a vibrating air hammer, of the excess material removing apparatus of Cheng, in order to effect vibrations of a greater magnitude to the workpiece, and thereby improve removal of excess material, as taught by Cheng [para. 0012; 0041-43].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The additionally cited references are cited to show: 1) methods and apparatus which rotate additively manufactured workpieces about one axis [Hellestam (US 20190160749 A1), Abstract] or two axes [Moussa et al. (US 20090283119 A1), Abstract; Lebed (US 20190126555 A1), Abstract; Crump et al. (US 11148362 B2), Abstract; Diez et al. (US 20210308947 A1), Abstract]; and 2) methods and apparatus which remove excess material by rotating a workpiece in both rotating and counter-rotating motions [Murillo et al. (US 11084216 B2), Fig. 6; col. 8, lines 50-63; Harper (US 3503157 A), Abstract; Harper .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511. The examiner can normally be reached M-F, 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 5712721465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713   

/NADINE G NORTON/Supervisory Patent Examiner, Art Unit 1713